Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  142759(94)                                                        SC: 142759                             Brian K. Zahra,
                                                                                                                      Justices
                                                                    COA: 299471
  In re C.I. MORRIS, Minor.                                         Wayne CC Fam Div:
                                                                    08-483987
  ________________________________


        On order of the Chief Justice, the motion by the Legal Services Association of
  Michigan and the Michigan State Planning Body for leave to file as amicus curiae in
  support of the brief filed by the American Indian Law Section of the State Bar of
  Michigan is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk